DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Tama Drenski on 6/4/2022.
The application has been amended as follows:
1.	(Currently amended)	A method for inserting a tube-shaped probe into a tear duct, comprising the steps of: 
providing the tube-shaped probe being formed by a tube having a lateral wall defining the tube, wherein a terminating end of the tube has a thickness that varies to create a beveled form;
providing a wire, said wire having a distal end section, an intermediate narrowed section and a proximal end section; 
connecting said wire distal end to said tube-shaped probe by inserting said wire distal end into said tube-shaped probe[[,]] and connecting said wire distal end to said tube-shaped probe by a tight fit, adhesion, or ultrasonic welding; 
providing a cannula, said cannula comprising an elongated hollow cylindrical body and extending along a longitudinal axis between a front end and a rear end, said elongated hollow cylindrical body having a front end opening at said front end, said front end opening having a dimension allowing passage therethrough of said wire, a slot extending from said front end towards said rear end, said slot having a slot width, as measured perpendicularly to said longitudinal axis, and being terminated by a lateral opening having a lateral width larger than said slot width, so that said proximal end section can pass through said lateral opening but not through said slot, said lateral opening being distant from said rear end, wherein said cannula comprises an inner wall defining a opening and said rear end, wherein said inner wall forms at said lateral opening an angle of less than 90° with said longitudinal axis, 
wherein said method comprises the further following steps of: 
inserting said cannula into the tear duct by penetrating through an exterior entry point from the side of the eye up to an exit opening into the nasal cavity; 
sliding said wire proximal end section inside said cannula from said front end opening towards said lateral opening until having said wire proximal end section coming out of said cannula through said lateral opening; 
pulling from the eye side said cannula out of the tear duct while taking hold of said wire proximal end section which came out of said lateral opening; 
inserting said wire distal end into said cannula, while taking hold of the cannula[[,]]; 
inserting said cannula and said wire distal end section into the tear duct from the exterior from the side of the eye until the wire proximal end section passing through the lateral opening comes out through the inside of the nostrils[[,]]; 
pulling said wire proximal end section out from said nostril, thereby advancing the said wire distal end and said tube-shaped probe connected thereto, untiltube-shaped probe is inside said tear duct; 
taking hold of said wire proximal end section; and 
removing, by pulling from the eye side, said cannula out of the tear duct, said cannula sliding along the wire until reaching said wire intermediate section which then passes through said slot to release said cannula from said wire. 2. 	(Currently amended)	The method as defined in claim 1, wherein said space -shaped probe into a tear duct, comprising the steps of: 
providing the tube-shaped probe being formed by a tube having a lateral wall defining the tube, wherein a terminating end of the tube has a thickness that varies to create a beveled form;
providing a wire, said wire having a distal end section, an intermediate narrowed section and a proximal end section; 
connecting said wire distal end to said tube-shaped probe by inserting said wire distal end into said tube-shaped probe[[,]] and connecting said wire distal end to said tube-shaped probe by a tight fit, adhesion, or ultrasonic welding; 
providing a cannula, said cannula comprising an elongated hollow cylindrical body and extending along a longitudinal axis between a front end and a rear end, said elongated hollow cylindrical body having a front end opening at said front end, said front end opening having a dimension allowing passage therethrough of said wire, a slot extending from said front end towards said rear end, said slot having a slot width, as measured perpendicularly to said longitudinal axis, and being terminated by a lateral opening having a lateral width larger than said slot width, so that said proximal end section can pass through said lateral opening but not through said slot, said lateral opening being distant from said rear end, wherein said cannula comprises an inner wall defining a the cannula comprises a fin projecting laterally therefrom;
wherein said method comprises the further following steps of: 
inserting said cannula into the tear duct by penetrating through an exterior entry point from the side of the eye up to an exit opening into the nasal cavity; 
sliding said wire proximal end section inside said cannula from said front end opening towards said lateral opening until having said wire proximal end section coming out of said cannula through said lateral opening; 
pulling from the eye side said cannula by the fin out of the tear duct while taking hold of said wire proximal end section which came out of said lateral opening; 
inserting said wire distal end into said cannula, while taking hold of the cannula by the fin[[,]]; 
inserting said cannula and said wire distal end section into the tear duct from the exterior from the side of the eye until the wire proximal end section passing through the lateral opening comes out through the inside of the nostrils[[,]]; 
pulling said wire proximal end section out from said nostril, thereby advancing the said wire distal end and said tube-shaped probe connected thereto, untiltube-shaped probe is inside said tear duct; 
taking hold of said wire proximal end section; and 
removing, by pulling on the fin from the eye side, said cannula out of the tear duct, said cannula sliding along the wire until reaching said wire intermediate section which then passes through said slot to release said cannula from said wire. 10. 	(Original)	A method as defined in claim 9, wherein said fin is provided adjacent to said front end opening. 11.	(Original)	A method as defined in claim 9, wherein two fins are provided. 12. 	(Currently amended)	A method for inserting a tube-shaped probe into a tear duct, comprising the steps of: 
providing the tube-shaped probe being formed by a tube having a lateral wall defining a the tube, wherein a terminating end of the tube has a thickness that varies to create a beveled form;
providing a wire, said wire having a distal end section, an intermediate narrowed section and a proximal end section; 
connecting said wire distal end to said tube-shaped probe by inserting said wire distal end into said tube-shaped probe[[,]] and connecting said wire distal end to said tube-shaped probe by a tight fit, adhesion, or ultrasonic welding; 
providing a cannula, said cannula comprising an elongated hollow cylindrical body and extending along a longitudinal axis between a front end and a rear end, said elongated hollow cylindrical body having a front end opening at said front end, said front end opening having a dimension allowing passage therethrough of said wire, a slot extending from said front end towards said rear end, said slot having a slot width, as measured perpendicularly to said longitudinal axis, and being terminated by a lateral opening having a lateral width larger than said slot width, so that said proximal end section can pass through said lateral opening but not through said slot, said lateral opening being distant from said rear end, wherein said cannula comprises an inner wall defining a 
wherein said method comprises the further following steps of: 
inserting said cannula into the tear duct by penetrating through an exterior entry point from the side of the eye up to an exit opening into the nasal cavity; 
sliding said wire proximal end section inside said cannula from said front end opening towards said lateral opening until having said wire proximal end section coming out of said cannula through said lateral opening; 
pulling from the eye side said cannula out of the tear duct while taking hold of said wire proximal end section which came out of said lateral opening; 
inserting said wire distal end into said cannula, while taking hold of the cannula, 
inserting said cannula and said wire distal end section into the tear duct from the exterior from the side of the eye until the wire proximal end section passing through the lateral opening comes out through the inside of the nostrils, 
pulling said wire proximal end section out from said nostril, thereby advancing the said wire distal end and said tube-shaped probe connected thereto, until
taking hold of said wire proximal end section; 
removing, by pulling from the eye side, said cannula out of the tear duct, said cannula sliding along the wire until reaching said wire intermediate section which then passes through said slot to release the cannula from the wire; 

cutting any portion of the wire which hangs from the exterior of the nostril.


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, 9, and 12, the art of record when considered alone or in combination neither anticipates nor renders obvious a method of inserting a tube-shaped probe into a tear duct, comprising a step of providing the tube-shaped probe formed by a tube having a lateral wall defining the tube, wherein a terminating end of the tube has a thickness that varies to create a beveled form, in combination with all features recite in the claims.
Regarding dependent claims 2-8 and 10-11, they are allowed due to their dependencies on their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMTU T NGUYEN/Primary Examiner, Art Unit 3786